Citation Nr: 1427072	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for nonalcoholic steatohepatitis cirrhosis, claimed as liver disease.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In April 2014, the Veteran testified at a videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDING OF FACT

On April 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to service connection for hepatitis C and nonalcoholic steatohepatitis cirrhosis was requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for hepatitis C by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for nonalcoholic steatohepatitis cirrhosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  On the day of his Board hearing, the Veteran withdrew his appeals in writing concerning entitlement to service connection for hepatitis C and nonalcoholic steatohepatitis cirrhosis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for hepatitis C is dismissed.

The appeal of entitlement to service connection for nonalcoholic steatohepatitis cirrhosis is dismissed.






REMAND

The Veteran has been diagnosed with diabetes mellitus, type II. He contends that his diabetes is a result of exposure to herbicides when he was in service in Korea. During his hearing testimony, he indicated that he worked at Camp Casey on radar systems from approximately March 1970 to May 1970.

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicides, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ). 38 C.F.R. § 3.307(a)(6)(iv) (2013).

The list of diseases associated with exposure to certain herbicide agents includes Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes). 38 C.F.R. § 3.309(e) (2013).

In accordance with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p), when a Veteran claims exposure in Korea, and his service was not between April 1, 1968, and August 31, 1971, and in a unit or entity listed in the table provided in that section, a request must be sent to the U.S. Army and Joint Services Research Center (JSRRC) for verification of actual exposure to herbicides.

Actual exposure to herbicides must be verified through appropriate service department or other sources.  Exposure to herbicides is not presumed in such instances. 

The Board notes that the Veteran's unit does not appear in the table provided in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Additionally, it does not appear that the RO has taken steps to verify actual exposure to herbicides in Korea as required by M21-1MR.  Thus, such must be accomplished on remand.

The Veteran's service personnel records are not part of the record.  Because they might help in the effort to ascertain exposure, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and any other appropriate records depositories.  If the AOJ determines that further attempts to obtain such records would be futile, the file should be so annotated, and the Veteran so notified.  The Veteran should be asked to detail, with as much specificity as possible, each unit to which he was assigned while in Korea, his location at all times while in Korea, including the location of any temporary duty assignments, and his various duties while in Korea.

2.  Submit a request to the JSRRC for all information that might help show the Veteran's alleged herbicide exposure in Korea.  If the AOJ is unable to obtain any further information from the JSRRC, the Veteran should be notified of this fact, and a copy of this notification associated with the file.

3.  Re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


